Exhibit 10.1
DEFERRED COMPENSATION AGREEMENT


As Amended and Restated Effective December 31, 2008




THIS DEFERRED COMPENSATION AGREEMENT, made this 31st day of December 2008, by
and between AMERICAN NATIONAL BANK AND TRUST COMPANY, a national banking
association (the “Bank”), and CHARLES H. MAJORS (the “Employee”), provides as
follows.


WHEREAS, the Bank values the ability of the Employee as an important member of
management and recognizes that his future services are vital to its continued
growth and profits and that the loss of his services would result in substantial
cost in the efficient and effective operation of the Bank; and


WHEREAS, on February 22, 1993, the Bank and the Employee entered into an
agreement providing for the payment of certain deferred compensation benefits to
the Employee, which agreement was superseded by an agreement between the Bank
and the Employee dated June 12, 1997; and


WHEREAS, on December 18, 2001, the Bank’s Board of Directors (the “Board”)
approved certain amendments to the June 12, 1997, agreement, subject to the
Employee’s continued service through December 31, 2001, which were reflected in
the Deferred Compensation Agreement as amended and restated effective January 1,
2002 (the “Prior Agreement”); and


WHEREAS, the Bank and the Employee wish to amend and restate the Prior Agreement
as set forth herein to assure compliance with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended;


NOW THEREFORE, it is mutually agreed that:


1.  
This Agreement shall be effective on December 31, 2008.



2. The Bank shall pay the Employee the annual sum of $50,000, payable in annual
installments, for a period of ten years.  The first payment shall be made not
later than three months after the date that the Employee has a Separation from
Service from the Bank; provided, however, that if the Employee is a Specified
Employee on the date of his Separation from Service, the first payment shall be
made on the date that is six months after the date that the Employee has a
Separation from Service from the Bank.  Subsequent annual installments shall be
paid on each of the first through the ninth anniversaries of the payment date
described in the preceding sentence.


3. If the Employee dies before receiving any payment under the preceding
paragraph, the Bank shall pay the Employee’s Designated Beneficiary the annual
sum of $50,000, payable in annual installments, for a period of ten years.  The
first payment shall be made not later than three months after the date of the
Employee’s death.  Subsequent annual installments shall be paid on each of the
first through the ninth anniversaries of the payment date described in the
preceding sentence.


4. If the Employee dies after receiving at least one, but less than ten,
payments under paragraph 1, the Bank shall pay the Employee’s Designated
Beneficiary the remainder of the installments payable under paragraph 1.  Such
payments shall continue on the same schedule as the benefit was being paid under
paragraph 1.


5.           For purposes of this Agreement, the term “Separation from Service”
has the same meaning as set forth in Treas. Reg. § 1.409A-1(h).


6.           For purposes of this Agreement, the term “Specified Employee” has
the same meaning as set forth in Treas. Reg. § 1.409A-1(i).


7.           For purposes of this Agreement, the term “Designated Beneficiary”
means the individual or individuals designated as such by the Employee in
writing and filed with the Bank or, in the absence of such designation, the
estate of the Employee.
 
8.           During the ten year period the Employee is receiving payments under
this Agreement, the Employee will not become associated with, or engage in, or
render service to any other business competitive to the business of the Bank
within a fifty-mile radius of any office of the Bank.
 
9.           The Employee (or Designated Beneficiary in the case of benefits
payable after the Employee’s death), shall file a claim for the payment of
benefits under this Agreement by notifying the Bank orally or in writing.  If
the claim is wholly or partially denied, the Bank shall provide a written notice
within 90 days specifying the reason for the denial, the provisions of the
Agreement on which the denial is based, and additional material or information
necessary to receive benefits, if any.  Also, such written notice shall indicate
the steps to be taken if a review of the denial is desired.
 
If a claim is denied and a review is desired, the Employee (or Designated
Beneficiary in the case of benefits payable after the Employee’s death), shall
notify the Bank in writing within 60 days after receipt of the Bank’s written
notice of the denial.  In requesting a review, the Employee or Designated
Beneficiary may submit any written issues and comments he feels are
appropriate.  The Bank shall then review the claim and provide a written
decision within 60 days.  This decision shall state the specific reasons for the
decision and shall include references to specific provisions of this Agreement
on which the decision is based.


10.           Neither the Employee nor any Designated Beneficiary shall have any
right to sell, assign, transfer or otherwise convey the right to receive any
payments hereunder.
 
11.           Any payments under this Agreement shall be independent of, and in
addition to, those under any other plan, program or agreement which may be in
effect between the parties hereto, or any other compensation payable by the Bank
to the Employee or the Employee’s Designated Beneficiary.  This Agreement shall
not be construed as a contract of employment nor does it restrict the right of
the Bank to discharge the Employee for cause or without cause or the right of
the Employee to terminate employment.
 
The Bank shall be under no obligation whatever to purchase or maintain any
contract, policy or other asset to provide the benefits under this
Agreement.  Further, any contract, policy or other asset which the Bank may
utilize to assure itself of the funds to provide the benefits hereunder shall
not serve in any way as security to the Employee for the Bank’s performance
under this Agreement.  The rights accruing to the Employer or any Designated
Beneficiary hereunder shall be solely those of an unsecured creditor of the
Bank.


12.           The laws of the Commonwealth of Virginia shall govern this
Agreement.
 
13.           This Agreement may not be altered, amended or revoked except by a
written agreement signed by the Bank and Employee.
 
14.           This Agreement shall be binding upon and shall inure to the
benefit of any successor entity of the Bank.
 
15.           Where appropriate in this Agreement, words used in the singular
shall include the plural and words used on the masculine shall include the
feminine.
 
16.           This Agreement replaces and supercedes the Prior Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.




 
AMERICAN NATIONAL BANK

 
AND TRUST COMPANY



BY: /s/ Dabney T.P. Gilliam, Jr

 
TITLE: Executive Vice President





 
CHARLES H. MAJORS







 
/s/ Charles H. Majors

 

